DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
In summary, claims 1 and 5-28 are pending and under consideration. Claims 27 are 28 are new claims. 

Claim Objections
The objection of claim 23 because of the term “anti-depressive agnet” is withdrawn based on the amendments.
Claim 20 is objected to because of the following informalities: the phrase “serotonin-2 antagonist/reuptake inhibitor (SARIs)” should be replaced with “serotonin-2 antagonist and reuptake inhibitor (SARI)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from itself, is withdrawn based on the amendments. 
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “one or more disorders,” is withdrawn based on the amendments. 
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase, “said residual phase symptoms,” is withdrawn based on the amendments. 
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase, “and antipsychotic agents,” is withdrawn based on the amendments. 
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for not being written in the alternative, is withdrawn based on the amendments. 

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

This is not a new rejection. The two previous 103 art rejections have been combined. 
Claims 1 and 5-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
The present application claims compounds of formula (I), wherein R1= CH3, CF3, CHF2, CH2F, R2= H or F, R3= H or F, R4= H or F and R5= H or F. The present claim 1 states in the proviso that when R1 is CH3, R2, R3, R4 and R5 are not all H. 
     
    PNG
    media_image1.png
    177
    226
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    192
    527
    media_image2.png
    Greyscale
.

Vanover et al. teach ITI-007, also known as Lumateperone or Caplyta®, which is a compound of formula (I), wherein R1= CH3, R2= H, R3= H, R4= H and R5= H:  

    PNG
    media_image3.png
    304
    505
    media_image3.png
    Greyscale
.
 ITI-007 is described as an “investigational new drug with a unique pharmacological profile”, which “combines 5-HT2A receptor antagonism with cell-type specific modulation of phosphoprotein pathways downstream of dopamine receptors and with serotonin reuptake inhibition. ITI-007 has dual properties at dopamine D2 receptors, acting as pre-synaptic partial agonist and a post-synaptic antagonist. ITI-007 also exhibits mesocortical and mesolimbic selectivity as evidenced by regionally selective increases in dopamine release and phosphorylation of glutamatergic NMDA NR2B receptors downstream of the D1 receptor in rodent brain. These data suggest a convergence of the actions of ITI-007 on dopaminergic and glutamatergic systems in brain regions key for antipsychotic efficacy. This unique pharmacological profile of ITI-007 is predicted to translate into improved antipsychotic efficacy for the treatment of positive, negative, and cognitive symptoms. Moreover, ITI-007 is predicted to have an improved side effect profile owing to its limited interactions with histaminergic, muscarinic, alpha adrenergic, and other off target receptors. ITI-007 is in Phase II clinical development for the treatment of schizophrenia, sleep disorders, and other psychiatric and neurological indications.” 

The only difference between the claimed species and ITI-007 is the H versus F at R1, R2, R3, R4 and/or R5. The present claims states in the proviso that when R1 is CH3, R2, R3, R4 and R5 are not all H, which excludes ITI-007 from the present claims.

Patani teaches that “[b]ioisosterism represents one approach used by the medicinal chemist for the rational medication of lead compounds into safer and more clinicall effective agents,” see page 3147. Patani also teaches that “[t]he substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements,” see page 3149. Patani further teaches that “the ability of fluorine to replace hydrogen is an effective method of exploring the affinity of an agent to the target site (receptor or enzyme) by virtue of its greater electronegativity while other parameters such as steric size and lipophilicity are maintained,” see page 3150. 
Therefore, the instant invention is prima facie obvious from the teachings of the prior arts.  One of ordinary skill in the art would have known to replace H with F and claim bioisosteres equivalents of prior arts’ compound at the time the invention was made. The motivation is from knowing that bioisosteres equivalents would have similar biological properties, and that H and F are art recognized equivalents. 
Alternatively, given the teachings of the prior arts, it would have been obvious for one ordinary skill in the art to try bioisosteres equivalents and/or replacement of H with F at the time the invention was made because such limited and obvious options are well-known in the art. The choice of which to replace H with F is an obvious selection available for the preference of an artisan. The substitution is routinely done by organic chemists. The instant compounds and those by the prior arts have the same utilities. Such is a predictable result.  
When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under [35 USC] 103. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007).  
However, such substitution is obvious from well-known knowledge of organic chemistry of replacing H with F. “When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  United States v. Adams, 383 U.S. 49, 50-51 (1966). Cited in KSR Int. Co. v. Teleflex Inc, 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385 (2007).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR, supra. 
With regards to claims 19-24, it has been held that combinations of two or more compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from there having been individually taught in prior art. Thus, combining anti-psychotics and/or anti-depressive and/or anti-hypnotic agents flows logically from there having been individually taught in prior art.
Therefore, said claims are rendered obvious over Vanover et al. in view of Patani et al. 
To overcome the rejection, Applicant may submit unexpected results via a declaration comparing the claimed fluoro compound(s) and lumateperone.

Applicant traverses by stating, “First, Applicant disagrees that Robichaud teaches or suggests a compound having a fluorine at a position corresponding to R3 or R4 of Applicant’s Formula I, as argued by the Examiner.” The Robichaud reference has been removed from the rejection, and therefore, any remarks regarding said reference will not be further addressed.
Applicant contends, “The Examiner seems to also suggest that the outcome of substituting F for H is "predictable." However, unlike some other substitutions (such as isotope substitution), the substitution of F for H is normally not intended to provide a compound with equivalent activity. Instead, this substitution is performed in an attempt to improve activity because of the differences between F and H, not their similarities.” 
This is not persuasive. The substitution of H for F is made because the similarities and differences, not just the differences. As noted in the rejection, Patani teaches that “[t]he substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements,” see page 3149. Patani further teaches that “the ability of fluorine to replace hydrogen is an effective method of exploring the affinity of an agent to the target site (receptor or enzyme) by virtue of its greater electronegativity while other parameters such as steric size and lipophilicity are maintained,” see page 3150. 
   This is not a new concept, but a well-known substitution in the art of medicinal chemistry. Fluorination has been used to develop important drugs for many years.  Uracil became 5-Fluorouracil, 5-FU, for treating cancer, which was developed in the 1950s, as was 9-Fluorohydrocortisone as an anti-inflammatory and for a range of other uses. Familiar names like Lipitor®, Risperdal®, Advair®, Cipro® and Prevacid® have been enormous successes. Prozac® (Fluoxetine), Citalopram® (Celexa) and indeed, most SSRI antidepressants, have F present. The F helps these drugs get into the brain and help improve pharmacokinetic properties. 
Applicant further notes, “Patani emphasizes that fluorine substitution is effective for exploring affinity to the target "by virtue of its greater electronegativity while other parameters such as steric size and lipophilicity are maintained." Patani, page 3150. Indeed, Patani teaches that "the difference in the electronic effects ... is often the basis for the major differences in the pharmacological properties of agents where fluorine has been substituted by hydrogen." Patani, page 3149 (emphasis added). Patani notes that "fluorine exerts strong field and inductive effects on the adjacent carbon atom" and "fluorine can donate a lone pair of electrons by resonance," but this can also result in "opposing resonance and field effects [which] can nearly cancel." Id. Thus, Patani really underscores the unpredictability of the outcome of an F for H substitution. Patani suggests that the effect of F substitution can be a compound with profoundly changed pharmacological effects, or maybe no change. Nothing in Patani provides any affirmative expectation that the result of an F for H substitution will be any improvement in the properties of a drug compound-indeed, it is well known that this substitution can also result in a detriment to the properties of a drug compound. The mere fact that fluorine substitution is commonly tried does not provide any reasonable expectation of success in the outcome.”
This is also not persuasive. Patani does not underscore the unpredictability of the outcome of a fluorine for hydrogen substitution and does provide motivation and an expectation of success to make the substitution. There are only 28 hydrogens on the molecule so the skilled artisan will envision each and every fluorine isomer. Moreover, Patani teaches that hydrogen and fluorine are bioisosteres, thereby suggesting that their substitution would result in the same type of biological activity. See In re Merk & Co., Inc., 800 F. 2d 1091, 1096 (Fed. Cir. 1986).
Hence, it is clear that, "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645.  Moreover, given that there is always a need to enhance the pharmacological effects of a compound (e.g. increased in vivo half-life) without significantly altering its basic chemical structure, or that there is always a need to reduce the time, cost, risk, and statistical imprecision of pharmacokinetic studies (e.g. measure bioavailability or identify metabolites), and that there is only a limited number of ways that this can be done, it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397; Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc., 80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O'Farrell, 7 USPQ2d 1673, 1681; In re Eli Lilly & Co., 14 USPQ2d 1741; In re Ball Corp., 18 USPQ2d 1491.
Applicant further notes, “Moreover, Patani has no direct bearing on the particular compounds claimed by applicant, nor their structural features-e.g., fluorination of an N-methyl group, or fluorination adjacent to a piperazine amide carbonyl, or fluorination adjacent to an aryl ketone. Patani merely teaches in generalities. Like the Hernandes and Purser references which the Examiner relied on previously, Patani does nothing more than to suggest to the skilled artisan that any drug molecule might be fluorinated in any position, with some possibility of success. Nothing in Patani would specifically motivate the skilled artisan to fluorinate ITI-007 at all, much less at any particular position of the molecule, nor with any particular benefit to be gained. Patani does no more than suggest a general line of experimentation with a possibility, but not a probability, of success. As noted above, Patani provides ample reasons to think that any such unguided fluorination will not be successful in achieving any benefits.
This is also unpersuasive. Here again, there are only 28 hydrogens on the molecule so the skilled artisan will envision each and every fluorine isomer. When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under [35 USC] 103. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007).  
 Applicant further states, “Applicant respectfully reminds the Examiner that Hernandes taught that fluorine is the most electronegative element, and the result of this is "that the fluorination of BioNCE alters physical, chemical, electronic, and conformational parameters." Id. at page 2, right column, second paragraph. While this may result in improved properties, it is just as likely to result in worse properties, because of the unpredictability of the outcome.
In addition, while Patani seems to suggest a general expectation that F for H substitution does not change lipophilicity ("other parameters such as . . . lipophilicity are maintained"), Hernandes seems to disagree with this expectation. Hernandes teaches that "inserting halogens in BioNCE increases the lipophilicity," with an expected increase in permeability and CNS penetration. Id. at page 4, left column. Yet Purser notes that it is a "common misconception [] to assume that fluorination always increases lipophilicity." Purser, page 323, left column, top paragraph. While monofluorination or trifluoromethylation of saturated alkyl groups usually decreases lipophilicity, Purser teaches that fluorination adjacent to carbonyl groups increases lipophilicity. Id.”
This is also not persuasive. Applicant mentions the previously cited Hernandez reference ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12), that also states, “Over the years, insertion of halogen atoms has been used in numerous cases of hit-to-lead or lead-to-drug conversions," see page 1, right-hand column. The reference also states, "In medicinal chemistry, fluorine is generally viewed as classic bioisosters of hydrogen and methyl," see page 2, bottom right hand column, under Figure 2. The reference also notes, "[t]he fluorine chemistry provides good opportunities for enhancing the binding affinity of potential drug candidates… Another interesting issue is that incorporating fluorinated functionality into endogenous substrates or ligands through 19F-markers is a powerful technique to probe proteins functions and to study their catalytic cycle, constituting an essential tool for the chemical biology," see page 3, top left-hand column. The reference also provides several case studies which give successful results with specific compounds where halogens play a pivotal role, see pages 8-9. 
Applicant also mentions the Purser reference (Chem. Soc. Rev., 2008, 37, pp. 320-330) which further supports the inclusion of fluorine atoms in medicinal chemistry. There are numerous examples given, with discussion of effects on e.g. metabolic stability, modulation of lipophilicity, etc, with statements like, "Hydrolytic stability can be greatly enhanced by fluorination (see page 326, left hand column)" and "the high electronegativity of fluorine may result in unusual metabolic pathways, leading to inhibition of the target enzyme," with plenty of specific examples. The reference also states, "Substitution of a hydrogen of hydroxyl group for a fluorine in biologically active molecules is commonly tolerated, page 324, see bottom left hand column. Thus, hydrogen and fluorine are alternatively useable. 
Furthermore, the close structural similarity between a hydrogen and a fluorine group suggests the compounds have similar properties and utilities (see MPEP § 2144.09).  Applicant's compound with fluorine substitution instead of hydrogen substitution is a structurally similar isomer to one known in the art. 
When chemical compounds have "very close" structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. Similarly, obviousness can be based on the concept of "isosterism", viz., the substitution in a parent compound of one atom or a group of atoms for another atom or group of atoms having a similar electronic and steric configuration.  Ex parte Engelheardt (POBA 1980) 208 USPQ 243; In re Merck &Co. Inc. (CAFC 1986) 800 F2d 1091, 231 USPQ 375.
Applicant further argues, “These "expectations" are further turned on their head because both references teach that the expectations can be unexpectedly unfounded. Hernandes describes a particular case study where "[e]xcept for the fluorine, enhancements of in vitro permeability in bovine brain microvessel endothelial cells were observed in all the other halogenated peptides." Hernandes, page 5, right column, top paragraph. That is, fluorine did not improve CNS penetration, despite the apparent expectation that it would. Purser also describes the unpredictability of this field, noting that in a series of piperidinyl and piperazinyl indole drugs for migraine treatment, fluorination of the ring reduced basicity, which improved receptor binding or selectivity, but "the effect . . . on oral bioavailability could not always be accurately predicted." Purser, page 322, right column, second paragraph. Purser even provides an example of fluorination of a phenylethylamine where fluorination at a particular position of the phenyl ring reversed the activity profile of the drug from a norepinephrine receptor beta-agonist to a norepinephrine alpha-agonist (the alpha and beta receptors having opposite effects). See id. at 324, left column, bottom paragraph. In addition, there is an added complexity when fluorine is introduced onto cyclic rings, as it can affect the 3-dimensional geometry of the ring. "It is also known that fluorination on the carbohydrate ring [of reverse transcriptase inhibitors] can affect its conformation, in particular the degree of puckering, which in turn can affect enzyme recognition." Id. at 327, right column, bottom paragraph. The Examiner has not pointed to any prior art showing either routine structure-activity relationship data for the ITI-007 class of compounds, nor crystallography or molecular modeling data which would provide the necessary reasonable expectation of success in fluorinating ITI- 007 at any particular position in order to improve receptor binding, nor any prior art showing metabolic pathway information which would provide a reasonable expectation of success in using fluorine to block metabolic degradation. Applicant therefore submits that the prior art cited by the Examiner fails to provide sufficient motivation, or a reasonable expectation of success, for arriving at Applicant's claimed compounds from the prior art compound ITI-007.”
This is not found persuasive. The Examiner need not point to any prior art showing either routine structure-activity relationship data for the ITI-007 class of compounds, nor crystallography or molecular modeling data which would provide the necessary reasonable expectation of success in fluorinating ITI- 007 at any particular position in order to improve receptor binding, nor any prior art showing metabolic pathway information which would provide a reasonable expectation of success in using fluorine to block metabolic degradation. As stated previously, when chemical compounds have "very close" structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. Similarly, obviousness can be based on the concept of "isosterism", viz., the substitution in a parent compound of one atom or a group of atoms for another atom or group of atoms having a similar electronic and steric configuration.  Ex parte Engelheardt (POBA 1980) 208 USPQ 243; In re Merck &Co. Inc. (CAFC 1986) 800 F2d 1091, 231 USPQ 375.
"Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). As such, the mere differences as outline by Applicant above in the degree of activity, resulting from substitution of the bioisosteres hydrogen and fluorine in certain contexts, does not overcome the prima facie case of obviousness.
Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 5-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. RE39680 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘680 patent teaches the ITI-007, see claim 15. The same arguments provided in the 103 rejection above applies here too. The method of treatments are the same in both the ‘680 patent and the present application. 

Claims 1 and 5-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7071186 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘186 patent teaches the ITI-007, see claim 15. The same arguments provided in the 103 rejection above applies here too. The same method of treatments are same in both the ‘680 patent and the present application.

Claims 1 and 5-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7183282 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘282 patent teaches the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too.
Claims 1 and 5-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8598119, claims 1-20 of U.S. Patent No. 9168258, claims 1-29 of U.S. Patent No. 9616061, and claims 1-28 of U.S. Patent No. 10117867, in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited patents each teach the ITI-007 species and the same method of treatments. The same arguments provided in the 103 rejection above applies here too. The same method of treatments are claimed in both the ‘680 patent and the present application.

Claims 1 and 5-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6-18 of U.S. Patent No. 10654854 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176) and Berge et al. (Journal of Pharmaceutical Sciences, 1977, vol.66(1), pp. 1-19).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘854 patent teaches the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too. Moreover, Berge teaches oxalate as one of the salts in Table II on page 3, which was commercially available and in use in other countries. 

Claims 1 and 5-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10464938 and claims 1-12 of U.S. Patent No. 10702522 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176) and Berge et al. (Journal of Pharmaceutical Sciences, 1977, vol.66(1), pp. 1-19).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘938 and ‘522 patents teach the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too. Moreover, Berge teaches tosylate as one of the salts in Table II on page 3, which was commercially available and in use in other countries.

Claims 1 and 5-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11053245 in view of Vanover et al. (Schizophrenia Research, 2010, 117 (2-9), p. 504) and further in view of Patani et al. (Chem. Rev., 1996, pp. 3147-3176) and Berge et al. (Journal of Pharmaceutical Sciences, 1977, vol.66(1), pp. 1-19).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘245 patent teaches the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too.

To overcome the rejection, Applicant may submit unexpected results via a declaration comparing the claimed fluoro compound(s) and lumateperone.

Applicant states, “For each of these grounds of rejections, the Examiner asserts that the pending claims and the reference claims are not patentably distinct from each other because the reference claims teach ITI-007, and, for the same reasons as presented under the rejection for Section 103, the secondary references render the pending claims obvious. To the extent that the Examiner relies on Berge, it is only to suggest that a tosylate salt is a commercially available and commonly used drug counterion. 
Applicant therefore respectfully incorporates herein each of the arguments set forth under Applicant's traverse of the rejections under Section 103, supra. For all of the reasons set forth above, Applicant submits that the pending claims are not obvious over any of the reference claims in view of Vanover, Patani and Berge, and in view of the governing law of obviousness in the context of chemical structural similarity. Applicant therefore respectfully requests withdrawal of the rejections.” 

The same reasoning provided above in the 103 rejection is equally applicable here and is incorporated herein also. Thus, all the above obviousness-type double patenting (ODP) rejections are maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624